TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00813-CV


                               Yevgenia Shockome, Appellant

                                                v.

      Robert Brendel, Barbara Trevino-Kuvet, Stratos Apostolou, Mary F. Iverson,
      Randolph V. Gonzalez, Cary Street Partners, Riverstone Wealth Management,
       Kyle Coward, Beth Layman, First Clearing, Tara Randle, River Del Llano,
       Amber Vasquez Bode, Erin Lemaster, Noelle Davis, Timothy Shockome, and
                             Does 1 through 20, Appellees


              FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-19-003849, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Yevgenia Shockome, appearing pro se, seeks to appeal an order signed

by the trial court on October 24, 2019, denying “Plaintiffs’ Motion to Strike Pleadings and for

Default Judgment.” Appellees have filed a motion to dismiss the appeal for lack of jurisdiction.

Shockhome has not filed a response to the motion explaining why this Court has jurisdiction.

              Generally, the jurisdiction of this Court is limited to the review of final judgments.

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Interlocutory orders may be

appealed only if allowed by statute. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352

(Tex. 2001); see Tex. Civ. Prac. & Rem. Code §§ 51.012, .014. Based on the record before us, it

appears that the trial court has not yet rendered a final judgment, and no statute authorizes an
interlocutory appeal from the denial of a motion to strike or from the denial of a motion for

default judgment.

               Accordingly, we grant the motion to dismiss the appeal for want of jurisdiction.

See Tex. R. App. P. 42.3(a), 43.2(f).



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed on Appellees’ Motion

Filed: February 6, 2020




                                               2